Citation Nr: 1725349	
Decision Date: 07/03/17    Archive Date: 07/18/17

DOCKET NO.  10-22 336A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a cervical spine condition prior to June 28, 2016 and 30 percent thereafter.

2.  Entitlement to an initial rating in excess of 20 percent for right upper extremity radiculopathy (major) prior to June 28, 2016 and 40 percent thereafter.

3.  Entitlement to total disability based on individual unemployability (TDIU) prior to February 16, 2016 (exclusive of a period from August 27, 2012 to November 1, 2012).


REPRESENTATION

Veteran represented by:  The American Legion




WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1983 to December 2003.

These matters come before the Board of Veterans' Appeals (Board) on appeal from the September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania which continued a 20 percent cervical spine condition rating and granted a separate 20 percent rating for the Veteran's right upper extremity radiculopathy, effective August 18, 2009.  The matters on appeal have been characterized to better reflect the Veteran's contentions.  

During the course of the appeal, in an August 2016 RO rating decision, the Veteran's cervical spine condition rating was increased to 30 percent and the right upper extremity radiculopathy rating was increased to 40 percent, both effective June 28, 2016.  Additionally, service connection for left upper extremity radiculopathy was granted.  As the Veteran has not disagreed with the rating or effective date assigned for the grant of service connection for left upper extremity radiculopathy, the Board finds that the grant represents the full benefit sought.  

The Board finds that consideration of TDIU is limited to the period prior to February 16, 2016 and exclusive of the period from August 27, 2012 to November 1, 2012.  In this regard, the Veteran has been assigned a total schedular rating and special monthly compensation (SMC) under 38 U.S.C.A. § 1114 (s) for these periods.  See October 2013 and September 2016 RO rating decisions.  
Here, the assignment of the Veteran's 100 percent schedular evaluation from August 27, 2012 to November 1, 2012 and since February 16, 2016, renders the TDIU claim moot from the date of that total rating forward because he has also been granted an award of SMC based on the fact that he has a total schedular rating for myocardial infarction, as well as additional service-connected disabilities (kidney disease 60 percent disabling).  Therefore, the Veteran's benefits have already been maximized.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  Under such circumstances, the claim for TDIU is moot during the above stated time periods.  

The issues were previously remanded by the Board in May 2014 and February 2015 to the agency of original jurisdiction (AOJ) for further development.  The requested development as to the claims adjudicated below has been completed to the extent possible, and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that the Veteran asserted that medications used to treat his back condition have resulted in digestive and headache issues during his December 2014 Board hearing.  These matters are referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  For the period prior to June 28, 2016, the Veteran's cervical spine has been manifested by pain and forward flexion greater than 15 degrees, without any ankylosis; and no incapacitating episodes necessitating bed rest prescribed by a physician having a duration of at least four weeks has been shown.

2.  For the period beyond June 28, 2016, the Veteran's cervical spine has not shown to have any ankylosis or incapacitating episodes necessitating bed rest prescribed by a physician having a duration of at least four weeks.

3.  Throughout the appeal period, resolving reasonable doubt in favor of the Veteran, the Veteran's right upper extremity radiculopathy has manifested by moderate incomplete paralysis of all radicular groups, but no more.

4.  Throughout the appeal period, the Veteran has been substantially gainfully employed.


CONCLUSIONS OF LAW

1.  For the period prior to June 28, 2016, the criteria for entitlement to a disability rating in excess of 20 percent for a cervical spine condition have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016).

2.  For the period beyond June 28, 2016, the criteria for entitlement to a disability rating in excess of 30 percent for a cervical spine condition have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016).

3.  For the entire appeal period, the criteria for entitlement to a disability rating of 40 percent, but no more, for right upper extremity radiculopathy (major) have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 8513 (2016).

4.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify and assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

The duty to notify has been satisfied by appropriate notice letters.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA also has a duty to assist a Veteran in the development of the claim.  That duty includes assisting the Veteran in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development as to the issue decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, private treatment records, relevant VA medical records and VA medical examinations, and the Veteran's own contentions. 
 
The Board finds that the June 2016 VA neck examination is adequate for rating purposes for the period beyond June 28, 2016 even in consideration of Correia v. McDonald, 28 Vet. App. 158 (2016) which would require that the examination of the cervical spine must, wherever possible, include the results of range of motion testing on both active and passive motion, in weight-bearing and non weight-bearing in compliance with 38 C.F.R. § 4.59 (2016).  For the relevant rating period beyond June 28, 2016, the Veteran's neck condition must show ankylosis, either of the entire cervical spine or spine itself to warrant a higher disability rating.  This rating criterion does not involve assessment of range of motion, as the Veteran's ability to move his neck would necessarily preclude a finding of ankylosis.  The Board therefore finds that a remand of this claim in order to obtain an examination that complies with Correia would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (concluding that remand is unnecessary where it "would result in this Court's unnecessarily imposing additional burdens on the [Board] with no benefit flowing to the veteran").


Increased ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

A Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation for distinct periods of time, based on the facts found.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Hence, the following analysis is undertaken with the possibility that additional staged ratings may be warranted.

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (IVDS Rating Formula); whichever method results in the higher evaluation when all disabilities are combined will be used.  38 C.F.R. § 4.71a.  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

Concerning the cervical spine, the General Rating Formula provides a 10 percent disability rating for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range-of-motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is provided for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range-of-motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability rating is provided for forward flexion of the cervical spine 15 degrees or less, or favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is provided for unfavorable ankylosis of the entire cervical spine, while a 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.  

Under the Formula for Rating Intervertebral Disc Syndrome based on Incapacitating Episodes, a 20 percent rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating requires incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  DC 5243.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.

Associated objective neurological abnormalities, including but not limited to bowel or bladder impairment, are to be evaluated separately under an appropriate DC.  68 Fed. Reg. 51,443, Note (1) (Aug. 27, 2003).

The Veteran has radiculopathy of the upper extremities which is rated under 38 C.F.R. § 4.124a, DC 8513, incomplete paralysis of all radicular groups.  DC 8513 provides that mild incomplete paralysis is rated 20 percent disabling on the major and minor side; moderate incomplete paralysis is rated 30 percent disabling on the minor side and 40 percent disabling on the major side; severe incomplete paralysis is rated 60 percent disabling on the minor side and 70 percent disabling on the major side; and complete paralysis is rated as 80 percent disabling on the minor side and 90 percent disabling on the major side.  

The words "mild," "moderate" and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Factual background

By way of history, the Veteran was originally granted service connection for his cervical spine condition and right upper extremity radiculopathy as a single disability in a July 2005 RO rating decision, evaluated as 20 percent disabling, effective January 1, 2004 and entitlement to service connection for left upper extremity numbness was denied.  

As noted in the introduction, the current appeal arises from a September 2009 RO rating decision which continued the 20 percent cervical spine condition rating and granted a separate 20 percent rating for the Veteran's right upper extremity radiculopathy, effective August 18, 2009.  During the course of the appeal, in an August 2016 RO rating decision, the cervical spine and right upper extremity radiculopathy ratings were increased to 30 and 40 percent, respectively, effective June 28, 2016.  

Although prior to the appeal period, the Veteran reported complaints of neck pain and right upper extremity numbness.  A February 2006 MRI reflected a diagnosis of radiculopathy.  In February 2007, he received a cervical pillow and neck collar.  See VA treatment records dated in VBMS as May 23, 2016.  

The Veteran was afforded a VA examination in August 2009.  The examiner noted the claim file was unavailable, and he only had access to a portion of the VA treatment records.  He was unable to determine whether the condition had increased, decreased or remained the same without the file.  The Veteran complained of neck pain and stiffness in the morning but no weakness, fatigability or lack of endurance.  On bad days, his range of motion was decreased.  He reported symptoms of numbness and tingling in his right arm with occasional dull pain which occurred 2-3 times per month.  Flare-ups resulted in increased pain, stiffness and occurred 2-3 times per month.  The Veteran had a soft cervical collar and neck pillow but used no assistive devices.  The Veteran was employed and able to do his job despite pain.  Due to an inability to turn his neck all the way to the right on a "bad day," he had to be careful driving, an activity required by employment.  Due to pain, numbness and tingling in his arm he gave up some hobbies such as hunting, fishing, and hiking and no longer did yard work.  Incapacitating episodes were not reported.  

Range of motion testing of the cervical spine showed as follows: forward flexion to 35 degrees with pain at 20; extension to 10 degrees with pain at 10; right lateral flexion to 15 degrees with pain at 15; left lateral flexion to 10 degrees with pain at 10; right rotation to 10 degrees with pain at 10; and left rotation to 20 degrees with pain at 20.  The examiner indicated that the Veteran did not experience additional limitations to his range of motion after three repetitions due to pain, fatigue, weakness or lack of endurance.  Objectively, there was pain on palpation of the right trapezius muscle but no pain over the cervical spine.  There were no muscle spasms.  Neurological examination reflects that muscle strength was 5/5 throughout.  He was unable to elicit deep tendon reflexes of the biceps.  Pinprick was intact.  The sensory exam showed absent sensation to light touch in the upper extremities from the elbow to the wrists and absent in the right hand.  Sensory was intact in the left upper extremity from the elbow to fingertips.  A February 2007 magnetic resonance imaging (MRI) from VA treatment records showed multi-level disc protrusions from C3-C6 with no marked change from the previous examination.  The diagnosis was cervical disc disease with decrease range of motion, pain and radiculopathy into the right arm, as described.  He took medication to treat the pain and neurologic symptoms.  

The Veteran was afforded a VA spine examination in January 2011.  The Veteran reported constant pain in his neck with flare-ups, an inability to turn his head fully to the right and decreased sensation of light touch in his right arm in its entirety.  However, there was no radiation of pain at present.  An October 2010 Electromyography (EMG) study by a VA neurologist found right upper extremity radiculopathy but no other abnormality.  He was told that he had carpal tunnel syndrome in the right hand but the VA examiner commented that there was no evidence of carpal tunnel syndrome by the EMG nerve conduction studies.  The Veteran was wearing a soft cervical collar.  Consistent with the 2009 examination, the Veteran was employed, had some difficulty driving (required for work) due to his inability to turn his neck but he had no specific restriction on his occupation.  The Veteran had no incapacitating episodes of doctor-ordered bed rest for his neck condition in the past 12 months by definition.  

Upon physical examination, the Veteran's gait was normal without assistive devices.  There was no palpable muscle spasm or pain to pressure.  A September 2009 MRI documented multilevel degenerative disc disease most severe at C5-C6 where there is severe right foraminal and moderate left foraminal stenosis and degenerative joint disease.  Range of motion testing of the cervical spine showed as follows: forward flexion to 25 degrees; extension to 15 degrees; right lateral flexion to 20 degrees; left lateral flexion to 20 degrees; right rotation to 35 degrees; and left rotation to 45 degrees.  Upon repetitive use, forward flexion was to 20 degrees; extension was unchanged; right lateral flexion to 15 degrees; left lateral flexion to 25 degrees (improved); right rotation to 15 degrees; and left rotation to 25 degrees.  After repetitive use, reduction in range of motion was due to pain not fatigue, weakness or lack of endurance.  Neurological examination reflects that muscle strength was 5/5 throughout, reflexes 1+ bilaterally, no decreased sensation to light touch.  According to the Veteran, he had decreased sensation of his entire right upper extremity starting distally to the right shoulder area, that is, no difference between anteriorly and posteriorly medially and laterally.  The examiner noted that this was not consistent with radiculopathy.  The October 2010 EMG indicated changes are mild chronic degeneration and regeneration.  The diagnosis was multilevel degenerative disk disease, disc disease of the cervical spine, degenerative joint disease of the cervical spine and right chronic C7 radiculopathy.  Left upper extremity radiculopathy was not found.  

The Veteran testified regarding symptoms related to his neck and right upper extremity radiculopathy at his December 2014 Board hearing.  He reported that his symptoms of pain and radiculopathy were worsening.  He felt a level 7 of 8 in 10 in pain due to his neck and things.  He felt popping in his neck with movement and his arms tingled and went numb.  The Veteran took medication for his condition with little relief.  He felt medications to treat the condition caused migraine headaches and digestive problems.  Pain in his neck mimicked a heart attack as it traveled across his back in his shoulder blades.  He had been to the hospital three times for this pain thinking it was a heart attack.  The main thing he was worried about was how his pain and medication used to treat his service-connected condition was affecting his job as a truck driver for the government.  This was his primary professional since service.  

The Veteran testified that his current work schedule was Monday through Friday, 7:00 am to 4:00pm.  His duties varied from vehicle tie-downs, driving a truck for 8 hours or sitting in the office with no work or for training.  He had to call off work and had trouble with the physical demands of employment due to the numbness in his right arm which impacted his ability with activities such as shifting gears while driving.  Sometimes he did office work.  He had missed approximately 18 days of work in the prior fiscal year due to the condition but in the prior year he did not miss as much, probably around 10 days.  On days he missed work, he was unable to turn his neck and his right arm (his dominant hand) would be completely numb and he would get massive migraine headaches.  His supervisors have not expressed concern about his ability to work because he took leave without pay or annual leave.  He was not as physically active due to the condition as he gave up activities such as softball, hunting, and racquetball.  

The Veteran submitted private treatment records from January 2015 which diagnosed bilateral carpal tunnel syndrome and bilateral cervical radiculopathy, with acute and chronic denervation changes noted based on nerve conduction studies.  The Veteran reported symptoms of pain radiation into both arms, right worse than left.  At times, he experienced numbness and tingling in the second through fifth digits of either hand.  The associated MRI had an impression of right paramedian disc herniations C4-C5-C6 with mild cord impingement.  At both of these levels there is also uncovertebral arthritis causing moderate narrowing of the right neural foramen.  There was a subtle left paramedian disc herniation at C6-C7.  

VA treatment records from August 2008 to June 2016 reflect that the Veteran was treated for complaints of neck pain and occasional or intermittent radiating right arm pain and numbness, including numbness of the right hand.  Relevant range of motion testing was not conducted.   Of note, an October 2010 EMG diagnosed right upper extremity radiculopathy.  In January 2011, it was noted that the Veteran had initially presented with a flare-up of shooting neck pain down his arm into his right hand.  Objectively, he continued to have minimal objective findings.  At this time, there was not much pain radiating into the arm, except on occasion pain radiated for an hour and he had numbness in the arm and hand.  An August 22, 2011 record provided a summary of the Veteran's neck and associated radiculopathy symptoms.  It was stated that August and September 2009 MRIs found only minimal objective findings.  In September 2010, the Veteran complained of intermittent numbness of the right hand and arm on and off.  At the time of evaluation, the Veteran complained of constant neck pain with not much pain radiating down his arm, except on occasion, which lasted an hours sometime.  A 2010 EMG nerve conduction study did not find carpal tunnel syndrome, though he wore a wrist splint prescribed to him.  The Veteran's neck pillow seemed to worsen his pain symptoms.  He received treatment of spinal injections, medication, and physical therapy.  See VA treatment records dated in VMBS as May 23, 2016.  

The Veteran was afforded a VA examination in June 2016.  The diagnosis was degenerative arthritis of the cervical spine, IVDS, degenerative disc disease with right upper extremity radiculopathy and paralysis of all radicular nerve groups.  The Veteran reported chronic neck pain and pain, numbness and tingling in his arms and hands bilaterally.  The Veteran was unemployed due to a heart condition since March 2016.  Every 6 months he called out sick from work, at least 3 or 4 times due to his neck condition.  Functional impairment described by the Veteran was that he did not lift anything over 20 pounds, he had difficulty driving with decreased range of motion in his neck, disturbed sleep due to pain, and limitations on house and yard work.

Range of motion testing of the cervical spine showed as follows: Forward flexion to 20 degrees; extension to 30 degrees; right lateral flexion to 15 degrees; left lateral flexion to 15 degrees; right rotation to 20 degrees; and left rotation to 20 degrees.  It was noted that the range of motion itself contributed to functional loss, with increasing pain with range of motion exercise.  After repetitive use testing, there was additional loss of motion with flexion limited to 15 degrees; extension limited to 20 degrees; right and left lateral flexion limited to 10 degrees; and right and left lateral rotation limited to 20 degrees.  There was no ankylosis.  Objectively, there was pain with weight bearing.  There was localized tenderness or pain on palpation of the joint or associated soft tissue of the cervical spine; the examiner commented that tenderness was in the lower cervical spine area.  

Pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time or with flare-ups, with range of motion testing as noted after repetitive use; pain contributed to functional loss and was exhibited in every tested motion.  There was evidence of pain with weight bearing.  The Veteran had muscle spasm, localized tenderness and guarding which resulted in an antalgic gait. There were no other additional factors contributing to disability.  There was no muscle atrophy.  Neurological examination reflects that muscle strength was 5/5 throughout, deep tendon reflexes are hypoactive (1+) for biceps, triceps and brachioradialis, sensory exam showed decreased sensation to light touch of the shoulder area, inner outer forearm, and hand/fingers.  There was radiculopathy bilaterally with moderate constant pain and severe intermittent pain, paresthesias and/or dysethesias and numbness.  The nerves involved were the upper radicular group, middle radicular group and lower radicular group.  The severity of radiculopathy was moderate bilaterally.  There were no other neurological abnormalities related to the cervical spine.  

The examiner found that IVDS signs and symptoms had required bed rest prescribed by a physician and treatment by a physician in the past 12 months of at least one week but less than two weeks.  The Veteran required no assistive devices.  There was no functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  The examiner commented that the right hand limited flexion of digits and abduction weakness are most likely due to the residuals of the remote injury of this hand and are not due to radiculopathy.  An imaging study confirmed arthritis (degenerative joint disease).  Due to his neck condition and radiculopathy, he could not be gainfully employed in a physical/labor type job.  The examiner commented that with the exam today of the cervical spine, after repeated use, the Veteran had no fatigue, incoordination or weakness, but did have increased pain with additional repetitive use.

Analysis

The Veteran asserts entitlement to increased ratings for his cervical spine and associated right upper extremity radiculopathy conditions.  Specifically, he asserts entitlement to a rating greater than 20 percent prior to June 28, 2016 and 30 percent thereafter for his cervical spine condition and entitlement to a rating in excess of 20 percent disabling prior to June 28, 2016 and 40 percent thereafter for his right upper extremity condition.  

Based on the medical and lay evidence of record, the Board finds that a rating in excess of 20 percent prior to June 28, 2016 and 30 percent thereafter for his cervical spine condition is not warranted. 

Prior to June 28, 2016, there is no evidence of physician prescribed bed rest and beyond June 28, 2016, the Veteran was noted have incapacitating episodes of at least one week but less than two weeks.  Accordingly, there is no evidence of incapacitating episodes having a total duration of least 4 weeks but less than 6 weeks which would result in an evaluation in excess of 20 percent prior to June 28, 2016 or 30 percent thereafter for IVDS.

For the period prior to June 28, 2016, the weight of the evidence shows that there is forward flexion of the cervical spine beyond 15 degrees.  The VA examination reports from 2009 and 2011 indicate that there was forward flexion of the cervical spine well beyond 15 degrees including when pain and functional loss are considered.  

For the entire appeal period, there is no objective medical evidence of ankylosis of the cervical spine at any time during the appeal.  Neither the medical or lay evidence of record suggests that the Veteran's cervical spine is immobile.  On the contrary, the record shows that the Veteran has maintained motion throughout the course of the appeal.  Accordingly, a rating in excess of 20 percent prior to June 28, 2016 and 30 percent thereafter for the Veteran's cervical spine condition is not warranted.

The Board accepts that the Veteran has functional impairment and pain.  See DeLuca.  The Board also finds the Veteran's own reports of symptomatology to be credible.  However, neither the lay nor medical evidence reflects the functional equivalent of limitation of motion nor the functional equivalent of limitation of flexion required to warrant the next higher evaluation for the periods considered.  The lay and medical evidence demonstrates that the currently assigned evaluation of 20 percent prior to June 28, 2016 and 30 percent thereafter is appropriate for the Veteran's cervical spine condition.  

The Board has considered whether a separate rating for associated neurologic abnormalities is warranted.  The Veteran has been granted service connection for radiculopathy of the bilateral upper extremities, but as noted in the introduction, left upper extremity radiculopathy is not for appellate consideration.  The Board will address whether an increased rating for the Veteran's right upper extremity radiculopathy is warranted below.  Otherwise, there have not been any other neurological findings, to include bladder or bowel impairment, during the appeal period.  

For the entire appeal period, the Board finds that the Veteran's right upper extremity radiculopathy (major) has manifested by no more than moderate symptoms.  

Prior to June 28, 2016, the Veteran complained of chronic right upper extremity pain, numbness, tingling and limitations in activities such as shifting gears while driving due to the condition.  VA examinations from 2009 and 2011 revealed some objective findings of right upper extremity radiculopathy.  In 2009, deep tendon reflexes were absent and somewhat decreased at (1+) in 2011.  Light touch was absent in 2009 and in 2011, there was no objective decreased sensation to light touch.  The 2011 examiner explained that the Veteran's subjective report decreased sensation of light touch in his right arm in its entirety was inconsistent with radiculopathy and nerve conduction studies had not found carpal tunnel syndrome.  Further complicating the analysis is that the Veteran has two nerve conditions in his right upper extremity, as diagnosed in January 2015, carpal tunnel syndrome (nonservice-connected) and radiculopathy.  

In 2015, the severity of the Veteran's radiculopathy was not indicated and carpal tunnel syndrome was noted to be of mild to moderate severity.  Resolving reasonable doubt in favor of the Veteran, the Board finds that a higher, 40 percent rating, for moderate incomplete paralysis of the right upper extremity has been shown due to radiculopathy.   

For the entire appeal period, the record does not show more than moderate incomplete paralysis of the right upper extremity due to radiculopathy.  Despite some severe objective radiculopathy symptoms of intermittent pain, paresthesias and/or dysesthesias and numbness in the 2016 VA examination, muscle strength testing was 5/5, reflexes were only somewhat diminished at (1+) and sensory was decreased.  Ultimately, the 2016 VA examiner specifically indicated that the Veteran's radiculopathy of his right upper extremity was moderate.  VA treatment records fail to provide additional information that would suggest a higher neurologic rating for the right upper extremity radiculopathy.

The Board has also considered other ratings by analogy, but finds the evidence does not support any higher rating under another diagnostic code.  The Board will not engage in pyramiding by assigning additional or separate ratings for symptoms and impairments contemplated under already assigned diagnostic codes.

In sum, entitlement to a rating in excess to 20 percent prior to June 28, 2016 and a rating in 30 percent thereafter for the Veteran's cervical spine condition is denied.  Entitlement to a rating of 40 percent is granted prior to June 28, 2016 for right upper extremity radiculopathy and a rating in excess 40 percent is not warranted at any time during the appeal period.  

Extraschedular consideration

Extraschedular consideration involves a three step analysis.  See Thun v. Peake, 22 Vet. App. 111(2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.   

In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Id.  Here, the Board has considered the subjective complaints of symptoms due to medications used to treat the conditions which result in time lost from work from the Veteran.  As noted, these matters have been referred to the AOJ for appropriate consideration.

However, the Board finds that even if these symptoms were accepted as exceptional or unusual manifestations of the disability as contemplated by38 C.F.R. § 3.321, referral for extraschedular consideration is not warranted.  As to the second element, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms," specifically marked interference with employment or frequent periods of hospitalization.  Id.; see also 38 C.F.R. § 3.321 (b)(1).  Although the Veteran reported missing some work due to the neck and right arm symptoms prior to his unemployment in March 2016 (due to an unrelated condition), the Board finds that this does not arise to "marked interference" with employment.  The Veteran himself testified in 2014 that his supervisors were not concerned with his ability to maintain employment (due to the conditions).  Although he also testified that that he was hospitalized three times due to the conditions, he clarified that he sought treatment because he thought the pain was a heart attack and this occurred on three occasions.  Thus, referral is not warranted.

Neither the Veteran nor his/her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

TDIU for the period prior to February 16, 2016

The Veteran essentially asserts that his service-connected conditions, primarily his low back, neck and right upper extremity radiculopathy have impacted ability to obtain and retain gainful employment as a truck driver due to time lost and physical limitations.  

VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16. 

TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).

The Veteran meets the threshold percentage requirements for consideration of a TDIU on a schedular basis for the period prior to June 16, 2016 because his combined disability rating has been 70 percent or higher for his service-connected condition and he has at least one disability rated as 40 percent or more (kidney disease).   

In this regard, prior to June 16, 2016, the Veteran's service-connected disabilities include kidney disease, rated as 60 percent disabling; allergic rhinitis, rated as 30 percent disabling; bilateral dry eyes, rated as 20 percent disabling; radiculopathy of the right upper extremity, rated as 20 percent disabling, sinusitis, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling, a low back condition, 10 percent disabling; and hypertension, tinea pedis, right shoulder rash and bilateral hearing loss as noncompensable.  The combined disability rating is 70 percent.  As of November 1, 2012, the Veteran's service-connected disabilities additionally include a heart condition, rated as 10 percent disabling.  The combined disability ratings are 90 percent.  

Although the schedular criteria have been met, the record reflects that the Veteran has been gainfully employed as a truck driver for the government during the period prior to February 16, 2016.  

Medical evidence including August 2009, January 2011 and February 2011 VA examinations and VA treatment records support that the Veteran was employed full-time as a motor vehicle operator.  See e.g., VA treatment records dated February 9, 2011 and November 6, 2014.  

In the Veteran's December 2014 Board hearing, he reported that he has missed time from work but that his supervisors had not expressed concern about his ability to work  If he was out for more than 3 consecutive days for sick leave he had to provide a doctor's note to his supervisor, which he normally did.  

In the Veteran's June 2016 VA spine examination, the Veteran reported that he had been on leave without pay since March 2016 due to his heart condition, beyond the period of consideration.  

Based on the Veteran's gainful employment prior to February 2016, a TDIU is not warranted prior to February 16, 2016.






ORDER

For the period prior to June 28, 2016, entitlement to a rating in excess of 20 percent for the Veteran's cervical spine condition is denied.  

For the period beyond June 28, 2016, entitlement to a rating in excess of 30 percent for the Veteran's cervical spine condition is denied.  

For the period prior to June 28, 2016, entitlement to a rating in excess of 40 percent for the Veteran's right upper extremity radiculopathy is warranted.  

For the entire appeal period, entitlement to a rating in excess of 40 percent for the Veteran's right upper extremity radiculopathy is denied.  

Entitlement to TDIU prior to February 16, 2016 is denied.  




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


